POOLE, Circuit Judge,
dissenting.
The majority concludes that Williams was not an “employee” under the Fair Labor Standards Act (“FLSA”) because he had neither an expressed or implied agreement for compensation with the Salvation Army, and that his relationship with the Salvation Army was solely rehabilitative. Because I believe that there are material disputes of fact regarding Williams’s employment status with the Salvation Army, I respectfully dissent.
*1069I believe this ease is governed by the holding in Tony and Susan Alamo Foundation v. Secretary of Labor, 471 U.S. 290, 105 S.Ct. 1953, 85 L.Ed.2d 278 (1985). In Alamo Foundation, the Supreme Court concluded that workers participating in the commercial portions of a nonprofit religious organization were covered by the FLSA. This was so despite the fact that no worker claimed to have ever expected compensation. Id. at 300-01, 105 S.Ct. at 1960-61. Considering the economic reality of the situation, the Court concluded that because the workers worked for the Foundation for long stretches of time, even years, the district court did not clearly err in concluding that the workers must have expected some sort of compensation. Id. at 301, 105 S.Ct. at 1961. The Court emphasized that “the purposes of the Act require that it be applied even to those who would decline its protections.” Id. at 302, 105 S.Ct. at 1962.
Williams, like the Alamo Foundation workers, engaged in work for rehabilitation purposes. However, unlike the workers in Alamo Foundation, Williams alleged that he expected compensation for his work at the Salvation Army. In holding that Williams did not have an agreement for compensation, the majority relies on Williams’s Beneficiary’s Admittance Statement in which Williams stated he was a beneficiary and not an employee of the Salvation Army Rehabilitation Center. However, Alamo Foundation explicitly holds that rights under the FLSA can not be waived. See Alamo Foundation, 471 U.S. at 302, 105 S.Ct. at 1962. Moreover, Williams’s Admittance Statement stated that his continued residence at the Salvation Army’s rehabilitation center was dependent upon certain conditions, including the performance of such duties as may be assigned, suggesting the possibility of a quid pro quo arrangement between the parties. Because Williams stated in his declaration that he expected to be compensated for his labor, there remains a material dispute of fact regarding this issue.
The majority is also persuaded that Williams’s “sorry state” when he joined the Salvation Army negates any possibility that an employer-employee relationship existed in this case. But a rehabilitative motive does not preclude an employment relationship. Id. at 299, 105 S.Ct. at 1960. Furthermore, Williams stated in his declaration that his work at the Salvation Army’s Thrift Store significantly improved the value of furniture which resulted in substantial profits when resold. Thus, a material dispute of fact remained regarding the Salvation Army’s claim that Williams’s labor was purely rehabilitative and served only his own interest, producing no economic benefit to the Salvation Army.
Finally, Williams worked for the Salvation Army for six months which makes this case readily distinguishable from Walling v. Portland Terminal Co., 330 U.S. 148, 67 S.Ct. 639, 91 L.Ed. 809 (1947), the case upon which the majority chose to rely. The trainees in Walling worked only one week in a training-program that the Supreme Court found was not covered under FLSA because the program benefited the trainees’ own interest.
Accordingly, I would reverse and remand to the district court for further proceedings.